Name: 92/309/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 September 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: monetary economics;  cooperation policy;  executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1992-06-17

 Avis juridique important|31992D030992/309/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 September 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 163 , 17/06/1992 P. 0019 - 0020COMMISSION DECISION of 21 May 1992 adjusting the weightings applicable from 1 September 1991 to the remuneration of officials of the European Communities serving in non-member countries (92/309/EEC, Euratom, ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (ECSC, EEC, Euratom) No 3830/91 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (EEC, Euratom, ECSC) No 572/92 (3) laid down the weightings to be applied from 1 July 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4); Whereas some of these weightings should be adjusted with effect from 1 September 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, DECIDES: Sole Article With effect from 1 September 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 21 May 1992. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 361, 31. 12. 1991, p. 1. (3) OJ No L 62, 7. 3. 1992, p. 3. (4) See page 17 of this Official Journal. ANNEX Country of employment Weightings applicable with effect from 1 September 1991 Ethiopia 108,2000000 Peru 99,1800000 Rwanda 99,8100000 Sierra Leone 75,5700000 Somalia 47,6300000 South Korea 106,0300000 Turkey 66,1100000 Uruguay 86,1000000 Yugoslavia 76,7000000